Name: Council Regulation (EEC) No 1117/86 of 17 April 1986 amending Regulation (EEC) No 3673/85 in respect of the Community tariff quota for newsprint
 Type: Regulation
 Subject Matter: wood industry;  tariff policy
 Date Published: nan

 19 . 4 . 86 Official Journal of the European Communities No L 103/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1117/86 of 17 April 1986 amending Regulation (EEC) No 3673/85 in respect of the Community tariff quota for newsprint HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3673/85 is hereby amended as follows : 1 . The following subparagraph shall be added to Article 1 (2): 'Within this limit, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calcu ­ lated in accordance with the relevant provisions laid down in the Act of Accession.' 2 . The following paragraph shall be added to Article 2 : '3 . If an importer notifies imminent imports of the products in question in Spain or in Portugal and requests the benefit of one of the quotas, the Member State concerned shall inform the Commission and draw an amount corresponding to their needs to the extent that the available balance of the corresponding reserve so permits .' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 March 1986 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the Act of Accession of Spain and Portugal, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 3673/85 (') opened for the period 1 January to 31 December 1986 a Community tariff quota for newsprint falling within subheading 48.01 A of the Common Customs Tariff ; whereas the same Regulation extended this tariff quota to include , under certain conditions , other types of paper complying, except as regards the criteria governing water ­ marks, with the definition of newsprint contained in the Additional Note to Chapter 48 ; Whereas under the terms of the Act of Accession , the Kingdom of Spain and the Portuguese Republic should be able to participate in this tariff quota according to their respective needs and as from 1 March 1986 ; whereas this participation can initially be confined to provision for drawing from the constructed Community reserves the quantities corresponding to their imminent needs from third countries, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 17 April 1986 . For the Council The President E.M. SCHOO (') OJ No L 354, 30 . 12 . 1985, p . 34 .